EXHIBIT 10.02

 

AMENDMENT NO. 9 TO RECEIVABLES PURCHASE AGREEMENT
AND
AMENDMENT NO. 7 TO PERFORMANCE UNDERTAKING

 

THIS AMENDMENT (this “Amendment”) is entered into as of May 15, 2005, among
Ceridian Corporation, a Delaware corporation (“Ceridian” or “Performance
Guarantor”), Comdata Funding Corporation, a Delaware corporation (“Seller”),
Comdata Network, Inc., a Maryland corporation (the “Servicer”) (the Servicer
together with Seller, the “Seller Parties” and each a “Seller Party”), each
Financial Institution party hereto (the “Financial Institutions”), Jupiter
Securitization Corporation (“Jupiter” and, together with the Financial
Institutions, the “Purchasers”), and JPMorgan Chase Bank, N.A., successor by
merger to Bank One, NA (Main Office Chicago), as agent for the Purchasers (the
“Agent”).

 

RECITALS

 

Each of the parties hereto other than Ceridian entered into that certain
Receivables Purchase Agreement, dated as of June 24, 2002, as amended by 
Amendment No. 1 thereto, dated as of June 20, 2003, Amendment No. 2, dated as of
June 17, 2004, Amendment No. 3, dated as of August 4, 2004, Amendment No. 4,
dated as of September 30, 2004, Amendment No. 5, dated as of November 9, 2004,
Amendment No. 6, dated as of December 31, 2004, Amendment No. 7, dated as of
January 14, 2005, and Amendment No. 8, dated as of March 31, 2005 (such
agreement, as so amended, the “Purchase Agreement”).

 

Performance Guarantor entered into that certain Performance Undertaking dated as
of June 24, 2002, in favor of Seller, as amended by  Amendment No. 1 thereto,
dated as of August 4, 2004, Amendment No. 2, dated as of September 30, 2004,
Amendment No. 3, dated as of November 9, 2004, Amendment No. 4, dated as of
December 31, 2004, Amendment No. 5, dated as of January 14, 2005 and Amendment
No. 6, dated as of March 31, 2005 (such undertaking, as so amended, the
“Performance Undertaking”).

 

Ceridian has advised the Agent that because of the reasons disclosed in
Ceridian’s Form 12b-25 dated May 11, 2005, it has determined that it may not be
able to file with the Securities and Exchange Commission (“SEC”) its quarterly
report on Form 10-Q with respect to the fiscal quarter ending March 31, 2005
within the time period contemplated by the Purchase Agreement and the
Performance Undertaking, and Ceridian and the Seller Parties have requested that
the Agent and the Purchasers agree to certain potential amendments of the
Purchase Agreement and the Performance Undertaking to accommodate the
possibility that Ceridian will not be able to make such filing within such time
period.

 

Subject to the terms and conditions hereof, each of the parties hereto now
desires to amend the Purchase Agreement and the Performance Undertaking as
particularly described herein.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

Section 1.  Definitions Used Herein.  Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth for such
terms in the Purchase Agreement or the Performance Undertaking, as applicable.

 

Section 2.  Amendments.  Subject to the terms and conditions hereinafter set
forth:

 

(a)  The last sentence of the definition of “Material Adverse Effect” appearing
in Exhibit I to the Purchase Agreement is hereby amended and restated in its
entirety to provide as follows:

 

It is understood and agreed that none of the following, individually or in the
aggregate, will constitute a Material Adverse Effect: (a) any delay in filing
Ceridian’s quarterly report on Form 10-Q filed with the SEC for the fiscal
quarters of Ceridian ending June 30, 2004 and September 30, 2004, which does not
extend to a date later than February 28, 2005,  or any delay in filing
Ceridian’s annual report on Form 10-K with the SEC for the fiscal year ending
December 31, 2004, which does not extend to a date beyond April 30, 2005, or any
delay in filing Ceridian’s quarterly report on Form 10-Q with the SEC for the
fiscal quarter ending March 31, 2005, which does not extend to a date beyond
June 15, 2005; (b) the determination by Ceridian that a  restatement is required
of financial reports or other information previously required to be delivered
under this Agreement with respect to periods ending before December 31, 2004, as
disclosed in Borrower’s annual report on Form 10-K filed with the SEC with
respect to the fiscal year ending December 31, 2004 and in other filings made by
Ceridian with the SEC on or prior to May 5, 2005 relating to periods ending on
or  prior to December  31, 2004 (collectively, the “Filings”), as a result of
the review of various financial accounting policies and procedures  as described
in  the Filings  (the “Review”); (c) any such actual restatements which are
furnished to the Agent on or before May 5, 2005 (collectively, the
“Restatements); and (d) any effect of the Review on the financial statements
furnished to the Agent with respect to any of the fiscal periods ending before
December 31, 2004 which are furnished to the Agent on or before May 5, 2005, or
any effect of the Review or of the review of Ceridian’s Form 12b-25 dated
May 11, 2005  on the financial statements furnished to the Agent with respect to
the fiscal quarter ending March 31, 2005 which are furnished to the Agent on or
before June 15, 2005,  to the extent any such effect is not asserted in writing
by the Agent to constitute a Material Adverse Effect on or before fourteen (14)
days after any such effect is communicated in writing to the Agent.

 

2

--------------------------------------------------------------------------------


 

(b)  The definition of “Material Adverse Effect” appearing in Section 1 of the
Performance Undertaking is hereby amended to add the following new sentence at
the end thereof:

 

It is understood and agreed that none of the following, individually or in the
aggregate, will constitute a Material Adverse Effect: (a) any delay in filing
Performance Guarantor’s quarterly report on Form 10-Q filed with the SEC for the
fiscal quarters of Performance Guarantor ending June 30, 2004 and September 30,
2004, which does not extend to a date later than February 28, 2005, or any delay
in filing Ceridian’s annual report on Form 10-K with the SEC for the fiscal year
ending December 31, 2004, which does not extend to a date beyond April 30, 2005,
or any delay in filing Performance Guarantor’s quarterly report on Form 10-Q
with the SEC for the fiscal year ending March 31, 2005, which does not extend to
a date beyond June 15, 2005; (b) the determination by Performance Guarantor that
a  restatement is required of financial reports or other information previously
required to be delivered under this Agreement with respect to periods ending
before December 31, 2004, as disclosed in Borrower’s annual report on Form 10-K
filed with the SEC with respect to the fiscal year ending December 31, 2004 and
in other filings made by Performance Guarantor with the SEC on or prior to
May 5, 2005 relating to periods ending on or  prior to December  31, 2004
(collectively, the “Filings”), as a result of the review of various financial
accounting policies and procedures  as described in  the Filings  (the
“Review”); (c) any such actual restatements which are furnished to the Recipient
(or the Agent, as Recipient’s assignee) on or before May 5, 2005 (collectively,
the “Restatements); and (d) any effect of the Review on the financial statements
furnished to the Recipient (or the Agent, as Recipient’s assigns) with respect
to any of the fiscal periods ending before December 31, 2004 which are furnished
to Recipient (or the Agent, as Recipient’s assignee) on or before May 5, 2005,
or any effect of the Review or of the review of Performance Guarantor’s
Form 12b-25 dated May 11, 2005  on the financial statements furnished to the
Agent with respect to the fiscal quarter ending March 31, 2005 which are
furnished to the Recipient (or the Agent, as Recipient’s assignee) on or before
June 15, 2005,  to the extent any such effect is not asserted in writing by the
Recipient (or the Agent, as Recipient’s assigns) to constitute a Material
Adverse Effect on or before fourteen (14) days after any such effect is
communicated in writing to the Recipient (or the Agent, as Recipient’s
assignee).

 

(c)  The lead-in to Section 7.1(a) of the Purchase Agreement is hereby amended
and restated in its entirety to read as follows:

 

Such Seller Party will maintain, for itself and each of its Subsidiaries, a
system of accounting established and administered in accordance with GAAP (it
being understood that this requirement shall not be deemed breached or violated
by reason of the effect of any of the Restatements), and furnish or cause to be
furnished to the Agent:

 

3

--------------------------------------------------------------------------------


 

(d)  The following proviso is hereby added to the end of Section 7.1(a)(ii) of
the Purchase Agreement:

 

provided further, that with respect to the fiscal quarter of Ceridian ending
March 31, 2005, the Seller Parties will not be required to deliver the financial
statements described in this Section 7.1(a)(ii) until June 15, 2005.

 

(e)  The proviso at the end of Section 7.1(a)(iii) of the Purchase Agreement is
hereby amended and restated in its entirety to provide as follows:

 

provided that this Section 7.1(a)(iii) shall not be deemed breached or violated
by reason of the effect of any of the Restatements.

 

(f)  Section 7(c) of the Performance Undertaking is hereby amended and restated
in its entirety to read as follows:

 

Performance Guarantor shall maintain, for itself and each of its Subsidiaries, a
system of accounting established and administered in accordance with GAAP, and
furnish or cause to be furnished to the Recipient (or its assigns):   (i) within
90 days after the close of each of its respective fiscal years, audited,
unqualified financial statements (which shall include balance sheets, statements
of income and retained earnings and a statement of cash flows) for Performance
Guarantor for such fiscal year certified in a manner reasonably acceptable to
Recipient (or its assigns) by independent public accountants reasonably
acceptable to Recipient (or its assigns), provided, however, that with respect
to the fiscal year of  Performance Guarantor ending December 31, 2004,
Performance Guarantor will not be required to deliver the certified audited
financial statements described in this clause (c)(i) until April 30, 2005; and
(ii) within 45 days after the close of the first three (3) quarterly periods of
each of its respective fiscal years, balance sheets of Performance Guarantor as
at the close of each such period and statements of income and retained earnings
and a statement of cash flows for Performance Guarantor for the period from the
beginning of such fiscal year to the end of such quarter, all certified by its
chief financial officer, corporate controller or treasurer; provided that with
respect to the fiscal quarter of  Performance Guarantor ending March 31, 2005,
Performance Guarantor will not be required to deliver the certified financial
statements described in clause (c)(ii) until June 15, 2005, and provided
further, that no provision of this Section 7(c) shall be deemed breached or
violated by reason of the effect of any of the Restatements;

 

Section 3.  Conditions to Effectiveness of this Amendment.  This Amendment shall
become effective as of May 15, 2005 when each of the following conditions
precedent has been satisfied:

 

(a)  Amendment.   The Agent shall have received, on or before the date hereof,
executed counterparts of this Amendment, duly executed by each of the parties
hereto.

 

4

--------------------------------------------------------------------------------


 

(b)  Representations and Warranties.  As of the date hereof, after giving effect
to this Amendment:

 

(i)                                     each of the representations and
warranties of the Seller Parties contained in the Purchase Agreement or any
other Transaction Document to which any Seller Party is a party, shall be true
and correct as though made on and as of the date hereof, except for such
representations that speak only as of an earlier date, in which case they were
true and correct as of such date (and by its execution hereof, each of the
Seller Parties shall be deemed to have represented and warranted such); and

 

(ii)                                  each of the representations and warranties
of the Performance Guarantor contained in the Performance Undertaking shall be
true and correct as though made on and as of the date hereof, except for such
representations that speak only as of an earlier date, in which case they were
true and correct as of such date (and by its execution hereof, the Performance
Guarantor shall be deemed to have represented and warranted such).

 

(c)  No Amortization Event.  As of  the date hereof, after giving effect to this
Amendment, no Amortization Event or Potential Amortization Event shall have
occurred and be continuing (and by its execution hereof, each of the Seller
Parties shall be deemed to have represented and warranted such).

 

(d)  Fee.  The Agent shall have received a fully-earned and non-refundable
amendment fee of $5,000 in immediately available funds.

 

Section 5.  Miscellaneous.

 

(a)  Effect; Ratification.  The amendments set forth herein are effective solely
for the purposes set forth herein and shall be limited precisely as written, and
shall not be deemed to (i) be a consent to any amendment, waiver or modification
of any other term or condition of the Performance Undertaking, the Purchase
Agreement or of any other instrument or agreement referred to therein or
(ii) prejudice any right or remedy which any Purchaser or the Agent may now have
or may have in the future under or in connection with the Performance
Undertaking or Purchase Agreement as amended hereby or any other instrument or
agreement referred to therein.  Each reference in the Purchase Agreement to
“this Agreement,” “herein,” “hereof” and words of like import and each reference
in the other Transaction Documents to the Purchase Agreement or to the
“Receivables Purchase Agreement” or to the “Performance Undertaking” shall mean
the Purchase Agreement or Performance Undertaking, as the case may be, each as
amended hereby.  Each reference in the Performance Undertaking to “this
Undertaking,” “herein,” “hereof” and words of like import and each reference in
the other Transaction Documents to the Performance Undertaking or to the
“Purchase Agreement” or “Receivables Purchase Agreement” shall mean the
Performance Undertaking or Purchase Agreement, as applicable, each as amended
hereby.  This Amendment shall be construed in connection with and as part of the
Performance Undertaking and Purchase Agreement and all terms, conditions,
representations, warranties, covenants and agreements set forth in the
Performance Undertaking or Purchase Agreement and each other instrument or
agreement referred to therein, except as herein amended, are hereby ratified and
confirmed and shall remain in full force and effect.

 

5

--------------------------------------------------------------------------------


 

(b)  Transaction Documents.  This Amendment is a Transaction Document executed
pursuant to the Purchase Agreement and the Performance Undertaking and shall be
construed, administered and applied in accordance with the terms and provisions
thereof.

 

(c)  Costs, Fees and Expenses.  Seller agrees to reimburse the Agent and each
Purchaser on demand for all costs, fees and expenses (including, without
limitation, the reasonable fees and expenses of counsels to the Agent and each
Purchaser) incurred in connection with the preparation, execution and delivery
of this Amendment.

 

(d)  Counterparts.  This Amendment may be executed in any number of
counterparts, each such counterpart constituting an original and all of which
when taken together shall constitute one and the same instrument.

 

(e)  Severability.  Any provision contained in this Amendment that is held to be
inoperative, unenforceable or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable or invalid without affecting the
remaining provisions of this Amendment in that jurisdiction or the operation,
enforceability or validity of such provision in any other jurisdiction.

 

(f)  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.

 

(g)  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY ANY SELLER PARTY OR
PERFORMANCE GUARANTOR PURSUANT TO THIS AMENDMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

 

(Signature Pages Follow)

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers or signatories as of
the date first written above.

 

COMDATA FUNDING CORPORATION, as Seller

 

 

 

 

 

By:

/s/ David B. Kuhnau

 

 

Name:

David B. Kuhnau

 

Title:

Vice President

 

 

 

 

 

COMDATA NETWORK, INC., as Servicer

 

 

 

 

 

By:

/s/ Lisa E. Peerman

 

 

Name:

Lisa E. Peerman

 

Title:

Vice President

 

 

 

 

 

CERIDIAN CORPORATION, as Performance Guarantor

 

 

 

 

 

By:

/s/ David B. Kuhnau

 

 

Name:

David B. Kuhnau

 

Title:

Vice President and Treasurer

 

 

7

--------------------------------------------------------------------------------


 

JUPITER SECURITIZATION CORPORATION

 

 

 

 

 

By:

/s/ Maureen Marcon

 

 

Name:

Maureen Marcon

 

Title:

Authorized Signer

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., SUCCESSOR BY MERGER TO BANK ONE, NA, as a Financial
Institution and as Agent

 

 

 

 

 

By:

/s/ Maureen Marcon

 

 

Name:

Maureen Marcon

 

Title:

Vice President

 

 

8

--------------------------------------------------------------------------------